781


          OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                 AUSTIN




:'OnOrobls John FL. &ook
.3inlnal  WItriot  Attorney
r:m Antohlo, TaxaS
i?eo~ slrt                      Attention:   XI-. Jay




                              tloel   aubdlvlslon  of the etate
                              coats   of suoh sleotlon?



              ?LIe   It obligatory   to use the regularly
        appolnted elootlon   orriciala in this elootlon?”
             saotion   19 of sstlolo     Bll5h,   Varnon's   dumtd,ed
Civil    ~tatutsa,provides.     in part:

               *If ths State ?hrd of Eduoatlon approveo
        of'th     eatabllalvn&t  or the Junior College LYa-
        trlct,    it etxill then be the duty or the Comda-
        slonara’ Court or Courts, as the case muy be, to
I
t
         Konorable John %. t@obki Fag0.2



              enter a~ or&r for an eleotion    to be held in
              the propored territory   wiShin a tkPe not lesrr
              then twenty days ana not more than thirt7 da76
              triter such arderls 1rsuaQ. to determine whether
              or not suah funlo.+ College Dietriot  shaa beg
              craatsd and roomed.. , .*~
                     In cpinlon Ho. O-610 we held that. the expense et
         au ele~tloa fog t!$e inaorpontlon Of a oity a0 provided by
         .;rtio1e llIs4, tl. . S,, dlreotln6j tha ocmntr judge to otall
i        suoh eleotion,    are to be mplid by the cqmt7 under the pro-
         vl3tonr or Artloloa    2943 and 2998, X* U. SW ‘&IS a&me rea-
I        soniiui would apply to the sleotion    here involved,   Dartioular-
i        ly shoe Geotlon 19 of Artiale 2BlSh ~remoly         direotr the
         Comaiaslonem     Eour8 of the oounty to call the sleatlon.
                    artiolea 2943 snd 2996, 8. G. 8.. prooidigg          for
         t.he payment of the mpgonreaof slsotionn  provider

i                   nArtlofe   2943. Pay of judtgeo and clerk&”     “‘~‘v
i                     RJuQges and Clerk8 oi~~generaL.and~,sDeoial
i.
              eleatlona      shall.‘bs pal8 !?hree .Dollars ($9] a,
              dey eaab, a&l 21frtp (30) Cent8 per hour eaob
t             for any tine in efawa of a day*88work a# hero-
i             lo. dsflaad; providetlthat in -a.22 &Wtls,e hav-
              ia& P poptiatlon        in exoem dt~ thrco hundred end
              fiity-tfvs       thousat (@S,OOO) lnhabltauto,      ao-
    i         aordlng ta the last Dreaedihg or any future
              7eberal      Caasu8, 5uoh Judge5 and b%e*e shall
              be pal4 Five lXUar6 ($31 B day eaoh, and Bif’tf
              (50) Cente per hour eaoh Zoa any t~m~J;~;;~s
              of a day.8 workaa herein defined.
    i.        who delivers       the returns of eleotion   imaediate-
    \         lg after the votes have been counted shall be.
    r         paid ho0 Dollars ($2) for Wab 8errlce,          provided
    >         the oiling. pleoe of his greoFnat lo at lsart
              two i”2) lcilos froa the oourthouse, and prorlded
    !         ala0 he shall make return8 at s21 eleoCZon aup-
              plies not Used when he makes retam or the eleo-
              tion.      ‘Ilen (LO) ProrIcing hours ahall be conaid-
              ered a da7 within the meeting ot this :.rtlole.
              ‘The aom&mnsetioa of 3udges crud ~Glerks ol general
              2nd wp.eaini uicctions        srmil be guid by ths Coun-
              ty ~maeurer of the county whero aueh mrviose
              are rt~ndsreb upon m-dur & the Coms~mionora
    /         dourt of suah oounty. *
    5
::onornble      John Fe Shook, Liege 3




                 "All    rqenra8       inournd        la provid0w         rot&w.
        hootha, rtatioaory,   oflioial    bellow,      mo4aa
        Or rubber  8tWp8, ttily     8h8Bt8, pOllilMj lf8t8,
      ~‘Iin8truotloncardr,  ballot     boxel,  s~rolo3m8,
         rr*albuWCC aud all other suppl%88 requirecl
        ioroondwtiag 8 &On8rdl Or. 8pooial 818OtiOll
        etd.1bs paid for by the countf,  oxoept tha
        008t    Of    8Up;ri.jrbg    bdh8       rOr   Oitb8.       iili    #LO-
        COuat8 iOr CUpp1188 tUrai8h8d Or 6elWlOs8~rur
        dered shall first    be spproo*d ty tha acnmis-
        oionsr8 ocurt,   axo*pt  tbo  awoouut5 Per rotfiyr
        booth8 for O~t~e8."
                                                                                           .
            ill MBts8C t0 J'OUr ifrEt qUe8tiOJ%,it is OW OR&A-
fOU that   Bexaf COUnty ie l&b16 COr the U-t8      Of  hnldinc(
the eleotlon    to stenulue wlmbhor 8 Junior College Dl8trlot
of Saxar i%xu~O~/ eholl be Ora’QLlted. one0 suoh di8ttiot   bee
been cre8tbd. hOwM@, a31 aubuequaat WhOtiOn8 partailling
thwrwto are to bo paid by said dl8triot     84 dsohrsd    in our
 CpitiOS :iO. +md.
                 30   e@‘ew    rtth    ,O&’    OO!lo~U81Oll     aa to your        seocmd
tpJ8::iOn      that     “With     TOfaT@R~f4    ,%$I tbs    i%OO!BQtfUiOIh Or     rn?W
supylfekii and        8erVioms       by the              !i.IKkbl8
                                               00UlltP, w hare Ssen
to find any definite   authorltf    etetutorr    or othemlae.W
if ths oowlty  till  inOUr II0 obhgation,     eXpresa Or inpli6d,
in the 8008pt8W8 Of flWJ 8WViW8         WI&  8Up@i88,   end the
CotW88iOwrs'     COUrt 5.8 sat~atled a8 to th8 boae fid8      sOtkVeB
of 8Uoh grPtuitie8,   U8 era swam ai no rea8oll Why ttrs county
WY ROt 8oOSjIt thW.
                Th6 answer to your third qwetion   la oontmlled
by hrtiolsa       29'57 8nd 29sB *Ibiah road a8 ~OUOWSI
                       ,8999.?n etmllprecinots
                miirt&ols
              R'f'he tScmmioo~oner8 oourt at the 2'ebruary
        tcm: fihnll. agQOint ?X'QS -oIla tha citiSWAn8 Of
        enoh vo%ing preoinot in which there DIW lW88
        t&en ona hundred votsre rho have paid tlieir2011
        tax a,nd reosived their oertifIoatss    of examp-
        tion, two reputeble qual?iieb.%sotera    88 judges
       'at the ckaotion,   ealeototl Srom ditfment pollti-
        ccl purtiss, ii ~reotloeble,     nho sir011oontlnue
Honorable        John 3. .Fhook, PagO 4


                                                                  ..
     to (rot tit11 Malr s~0068~0r8 am nQpoiRtid.
     rihan the bound8 af the ~mminot ma obenged 90
     that, OM IS’nora judges reeids Out8ld8                  of        the
     pmeinot  Zor uhioh thy uue 8Qpointad.                        th8~
     oourt~8hell       appbtnc other8 to fill           auoh vaean-
     oy or va88aoies.          OWJOf the &d&e8 who shall,
     in’nll    oa888    balanff trr tho put7 that          at the
     168% fj8flUtd      Wl~OtiOll     C88t tb. bWg88t VOtO fOF
     CovUZIOr     thrOU.@OuC      the   23tclW8h6~       ba d4816-
     natod aa the pra81ding judge at slootion8;                  ho
     shall spgolnt two oompatent and mputabla g&ml-
     ifled voter8 of diftftrant            pelitioal~ girtlet      if
     pwotloablm,        to 608    IL8 wlulcs     Of th8   elnotion.
     Tba order appointing           all ju4qa      elxill5e entered
     of record.   ‘&1, QrO8idiZl43        jUigW   8hdl      sot     in
     manlvi~    and depositing           the votsa       An the ballot
     bcixer,ati l
                &61 other judge shall aot in oounting
     the votu oa8tt onf+olsrk 8hti1 kwrg the poll
     list Of qUtiii&Sd VOtW8, Sti Upon th8 frolx: li8t
     he &mllnrStr       at the %.I- of rating the xwae
     and nucGber of cash .voter;    the athar olmk shall
     6ot ae otmr88sing;    olerk, anb qh811 hasp ,tha tally
     litIt Of tot08 counted.      ::eidoffioems shall per-
     form auoh t&her duties ab the prciaidin~ judge
     to3 dinot.   -

               Wnrtlols     W3B.   ia law30 pmatnot8
                     rvuy
                *F o l         prsoinot in uhioh there            are one
     hundred oltierns or mera *ho bavs ~pld their
     poll   tax OY IWWiV8d their 0amrioat60         or OX-
     aaption, thr   oOmmiErioner8 aourt aha       8QpOint
     four judgw8 of olaotian~ who ehe+&.,ba oboesn
     when praotioable    irOn opposi
     one of VI~BZ shall    bq dwsi~Ra%?~~~%¶~ie”
     juUge.    The preoiding tend one asoooiats     judge
     shall aot in moeivfng       5na deporiting tha volta
     In the ballot box, ~tnd the other tm judges
     Shtil mot in OOU~ting the VOW8 Oe8Q. The pro-
     8idiw jud$o shall appoint ioUr oom~stant and
     rWlXLtPblWOltBrki# t&O tlarV6paid    t!Sir PO11 t5X,
     and of dlffarsat    polltio&l   partiwa, when praotl-
     oabla; two & Brtfd OliWk8 shall. aaixist in kerp-
     in@ go11 liato md the li8t of' guallfiad         raters;
     upon the poll liat8 they shull write ths m&8
     ai14 tmbsr of eaofl voter, und at the tim v0t6e.
     7%~       olarkr     eAhallbo oanvasoing 01erk8,        who shall
Honorable     John R. Shook,          Page   5




      Beep tally lista of toter oountrd and perform
      auoh other Qutfes ae the prealding      judge may
      dlreat.   At the oloee of ths canvassing and dur-
      Ing.Its  progream, the tally clerks ahall oompare
      their tally llots and oertlfr   oiiioially    to




      lare ‘extra        to the presiding  judge-for  making re-
      turn    of   the    election.*  (Emphaaia our&)
             :?e cdl.   attention     to the underroared portion          of
atfole     29X38, above, which presorlberr the appointment or
only four eleotion       0ffIoUla      In special eleotions     In ~1~100
0r the sight orrIoials          required in each pxsoimt       oontfiiin-
ing 100 eligible       voters or more In g e ner l     aleo
                                                         l tlo noTbr       .
fOrthc+omIng eleotion       to deternine whether a Junior College
Dlatrlot    I6 to be oreated Is unquastlonably          a epeolal eleo-
tioll.   9 Ruling Case Law, p. 978, so corpus Jurle p. 56.
It will,    therefore,     be nroeesary for the oommlmsioners*
oourtto     designate a presiding         judge and an assistant        judge
r0r this e&eoial a1eot1on. It would seam proper to aaleot
thspr rrcm among the tour j&gee previous1              a~pointad      r0r
gsnaral eleotions,       or to seleot two qusll Fte B person5 not
previously    appointed.        The stattite in silent   as to thfs
queetion.      In any event, aa deolared at lf3 Taraa Jurlep~m-
t¶sJlos 34:
           *The etatutoe   with mferenoe to tha.:mnner.
      pr appointing eleotlon   officert8 are direotory.
      Where they have not been ~aomplIed with, if it be
      ahown that. the eleetloa  was held at the tlxe and
      glaoe    provided     by’law,      that    the   aleot:on   waa   iair-
      ly oonduoted, and that the vote as cast, oounted
      nnd returned, trxpreeesd the will of tile najority
      oi the qualifIod    voters votI&g at suoh pleoe and
      tine, IrreSularItles     as to the nanner of appoint-
      ing the orricers   will   not In .ths abeenae OP ex-
      press provision ot statute affect      the validfty
      or the election. n
Eonorable   fohn 8. Book,   Page 6



            Should any or ths eleotion orZlotals  appointad
by ths oaumlq6loners'   court fail or rsfuee to aot, sub-
stitute offi6iaLalms;l  ba 0ppOiBted by ths voters in the
manner provIdeU by +rtIola 3001, 2. C. 9, 1023,
             IYe want bo express our app%%olatlon for tha holg-
ful diaoumrioa oi therp questions contained In your letter
0r rs,quest.




                                                   Assistant